          Case 2:20-cv-02012-RDP Document 91 Filed 06/24/21 Page 1 of 2                  FILED
                                                                                2021 Jun-24 AM 08:10
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

D. S.,                                  )
                                        )
         Plaintiff,                     )
                                        )
v.                                      ) Case No.: 2:20-cv-02012-RDP
                                        )
JEFFERSON DUNN, et al.,                 )
                                        )
         Defendants.                    )

                           NOTICE OF APPEARANCE

         COMES NOW Robert F. Northcutt, of the law firm CAPELL & HOWARD,

P.C., and files his notice of appearance as additional counsel of record for Officer

Garland and William McLemore. Undersigned requests that he be served with copies

of all notices, orders, reports, notices of hearings, motions and any and all papers

and pleadings filed in this matter.

         Respectfully submitted this 24th day of June 2021.

                                  /s/ Robert F. Northcutt
                                  ROBERT F. NORTHCUTT (ASB-9358-T79R)
                                  JAMES N. WALTER, JR. (ASB-2722-R68J)
                                  C. RICHARD HILL, JR. (ASB-0773-L72C)

                                  Attorneys for Defendants Carl Sanders, Gary
                                  Malone, Kevin White, Carla Graham, Angelia
                                  Gordy, William Ragsdale, Neketris Estelle, Gerald
                                  McMillian, Christopher Boyd, Shannon Caldwell,
                                  Errol Pickens, Lisa Bonner, Officer Garland,
                                  Tanya Ary and William McLemore
        Case 2:20-cv-02012-RDP Document 91 Filed 06/24/21 Page 2 of 2




OF COUNSEL:
CAPELL & HOWARD, P.C.
150 South Perry Street (36104)
P.O. Box 2069
Montgomery, AL 36102-2069
Telephone: (334) 241-8043
Facsimile:(334) 241-8243
Email: bob.northcutt@chlaw.com
        jimmy.walter@chlaw.com
        rick.hill@chlaw.com



                         CERTIFICATE OF SERVICE
       I hereby certify that on this the 24th day of June 2021, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system, which will send
notice to the following:
Ruth M. Brown                                 William R. Lunsford
Megan Pierce                                  Stephen C. Rogers
LOEVY & LOEVY                                 La Keisha W. Butler
311 N. Aberdeen, 3rd Floor                    MAYNARD COOPER & GALE, PC
Chicago, IL 60607                             655 Gallatin Street
ruth@loevy.com                                Huntsville, AL 35801
megan@loevy.com                               blunsford@maynardcooper.com
                                              srogers@maynardcooper.com
Anil A. Mujumdar                              lbutler@maynardcooper.com
DAGNEY JOHNSON LAW GROUP
2170 Highland Avenue, Suite 250
Birmingham, AL 35205
anil@dagneylaw.com




                                       /s/ Robert F. Northcutt
                                       OF COUNSEL




                                          2
